Citation Nr: 0937415	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected pulmonary asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).   

The Veteran served on active duty from October 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO, which granted service connection for pulmonary asbestosis 
and assigned a 10 percent rating effective on January 27, 
2006.  



FINDING OF FACT

The service-connected pulmonary asbestosis currently is shown 
to be productive of a disability picture that more nearly 
approximates that of impaired  Forced Vital Capacity (FVC) 
levels of 66 and 65 percent of the predicted value on 
pulmonary function testing.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
30 percent, but no higher, for the service-connected 
pulmonary asbestosis have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.97 
including Diagnostic Code 6833 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  Service 
connection was subsequently granted for pulmonary asbestosis 
by rating decision in February 2007.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.  

In accordance with the requirements of VCAA, VA letters in 
May 2006 and May 2007 informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  
Additional private evidence was subsequently added to the 
claims file after the letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the May 2006 letter that an 
effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There is pertinent medical 
evidence on file, including a VA examination report dated in 
December 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  


Analysis of the Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's asbestosis claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for pulmonary asbestosis.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  

If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Under Diagnostic Code 6833, asbestosis is to be rated under 
the General Rating Formula for Interstitial Lung Disease.  
This Formula states that a 10 percent evaluation is warranted 
for FVC of 75- to 80-percent predicted value, or; DLCO by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent 
predicted.  

A 30 percent evaluation is warranted for FVC of 65- to 74-
percent predicted, or; DLCO (SB) of 56- to 65- percent 
predicted. 

A 60 percent evaluation is warranted for FVC of 50- to 64-
percent predicted, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  

A 100 percent evaluation is warranted for FVC less than 50 
percent of predicted value, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97.  

Service connection for asbestosis was granted by a February 
2007 rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.97, Diagnostic Code 6833, effective 
January 27, 2006.  

Private treatment records from Respacare reveal that FVC was 
77 percent of predicted in October 2005.  

On VA pulmonary evaluation in December 2006, it was reported 
that pulmonary function tests from August 2006 revealed FVC 
of 78 percent of predicted.  Pulmonary asbestosis was 
diagnosed.

Pulmonary function studies from Respacare, dated in March 
2007, reveal FVC of 66 and 65 percent of predicted.  

According to a July 2007 opinion from a VA physician, the 
Veteran had chronic obstructive pulmonary disease (COPD) that 
was not related to his pulmonary asbestosis.  It was noted 
that total lung capacity of 86 percent of predicted, which 
was reduced, most likely reflected the severity of the 
Veteran's asbestosis.  

Private treatment records for September 2007 report that the 
Veteran had severe restrictive pulmonary dysfunction, which 
was noted to be in direct contradiction to pulmonary function 
studies that were normal.  It was noted in October 2007 that 
there had been a significant improvement in the Veteran's 
respiratory status.  

Although it was noted in July 2007 that the Veteran also had 
COPD that was not related to his pulmonary asbestosis, with 
total lung capacity of 86 more reflective of his asbestosis, 
the schedular criteria for Diagnostic Code 6833 require the 
use of either FVC or DLCO (SB) to determine the correct 
rating.  

Consequently, there is no competent medical evidence of 
record which indicates that a certain portion of the 
Veteran's FVC is due to a nonservice-connected disability, 
rather than his service-connected pulmonary asbestosis.  

Thus, a reasonable doubt exists as to this question and VA 
regulations state that it must be resolved in the Veteran's 
favor.  See 38 C.F.R. §§ 3.102, 4.3 (2009); see also 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  

As such, the Board will adjudicate the claim on appeal by 
considering all of the Veteran's respiratory symptoms to be 
due to his service-connected asbestosis.  Id.  

Because there are pulmonary findings in March 2007 of FVC 
between 65 and 74 percent of predicted, the Board finds that 
these findings more closely resemble the criteria for an 
initial rating of 30 percent during the appeal period for the 
service-connected pulmonary asbestosis.  

A rating in excess of 30 percent under Diagnostic Code 6833 
is not warranted for the disability because there is no 
evidence of the required pulmonary function study findings 
noted above for a higher evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6833.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case are not shown to be 
inadequate.  Ratings in excess of those assigned are provided 
in the rating schedule for more restrictive lung disease, but 
the medical evidence reflects that these manifestations are 
not present in this case, as discussed above.  

In fact, it was noted in October 2007 that there had been 
significant improvement in his respiratory status.  

Consequently, the evidence does not demonstrate that the 
service-connected pulmonary asbestosis markedly interferences 
with employment.  Further, there is no evidence that the 
Veteran has been hospitalized due to this service-connected 
disability.  Accordingly, the RO's decision not to submit the 
issue for extraschedular consideration was correct.  



ORDER

An initial evaluation of 30 percent disabling for pulmonary 
asbestosis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


